--------------------------------------------------------------------------------

Exhibit 10.1


Modine Manufacturing Company




Share Purchase Agreement




By and Between

 
Modine Manufacturing Company
 
 
and
 
 
KB Synthetics




Dated as of December 4, 2009

 
 

--------------------------------------------------------------------------------

 

SHARE PURCHASE AGREEMENT
 
This Share Purchase Agreement (this “Agreement”) is entered into as of December
4, 2009 (the “Effective Date”), by and between:


(1)           Modine Manufacturing Company, a company organized and existing
under the laws of the State of Wisconsin (“Seller”); and


(2)           KB Synthetics Company Limited, a company organized and existing
under the laws of Korea with its office located at 1169-7 Jung ri-dong, Seo-gu,
Daegu, Korea (“Purchaser”).


Seller and Purchaser shall collectively be referred to hereinafter as the
“Parties” or individually as a “Party”.
 
RECITALS:




WHEREAS, the Seller owns 100% of the 840,909 issued and outstanding capital
contribution units (the “Sale Shares”) of Modine Korea LLC (the “Company”), a
company organized and existing under the laws of the Republic of Korea
(“Korea”); and


WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser wishes to
purchase, the Sale Shares, subject to the terms and conditions of this
Agreement.
 
AGREEMENT
 
NOW THEREFORE, the Parties hereto agree as follows:


1.
Definitions



As used in this Agreement, the following terms shall have the following
meanings, unless the context clearly requires otherwise:


 
1.1
The terms defined hereinabove shall have the meaning set forth therein.



 
1.2
“Business Day” means any day which is not a Saturday, Sunday, or bank holiday in
Korea or the United States of America.



 
1.3
“Closing” has the meaning set forth in Section 4.1.



 
1.4
“Closing Date” has the meaning set forth in Section 4.1.


 
- 1 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




 
1.5
“Damages” has the meaning set forth in Section 10.1.



 
1.6
“EPG Products” means the engine products listed in Schedule 1.6, or products
similar to the products listed in Schedule 1.6.


 
1.7
“Government Authority” means any national, provincial or local (including city)
government in Korea, any political subdivision thereof or any other
governmental, judicial, public, regulatory, or statutory instrumentality,
authority, body, agency, department, bureau or entity or any arbitrator with
authority to bind a Party hereto at law.



 
1.8
“GOHAR Type Products” means the products listed in Schedule 1.8, or products
similar to the products listed in Schedule 1.8.



 
1.9
“Government Approval” means, with respect to any matter, (i) any and all
permits, licenses, franchises, concessions, grants, consents, approvals, orders,
registrations, authorizations, waivers, notices of no objection, clearances
from, or filings or registrations with, a Governmental Authority, and (ii) the
expiration of any and all waiting periods imposed by applicable Law, in each
case in respect of such matter.



 
1.10
“Indemnified Party” and “Indemnifying Party” have the meanings set forth in
Section 10.1.



 
1.11
“Initial Purchase Price” means One Billion Four Hundred Million (1,400,000,000)
Won.



 
1.12
“Intellectual Property” means all intellectual property rights, including
patents, patent rights, trademarks, service marks, trade names, copyrights,
applications for any of the foregoing, licenses, trade secrets, and know-how.



 
1.13
“Intercompany Loan” means the loan issued by the Seller to the Company and
governed by the shareholder loan agreement between the Seller and the Company
dated July 28, 2004, including all amendments thereto.



 
1.14
“Intercompany Loan Agreement” means the shareholder loan agreement between the
Seller and the Company dated July 28, 2004, including all amendments thereto.



 
1.15
“Knowledge” means the actual knowledge of the persons listed in Schedule 1.15.



 
1.16
“Korea” means the Republic of Korea.



 
1.17
“Law” means the constitution, law, order, ordinance, regulation, public notice,
guidance or other rule with legal effect.



 
1.18
“Lien” means any mortgage, pledge, lien, security interest, conditional sale
agreement, title retention agreement, encumbrance or other similar restrictions
or limitations.


 
- 2 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




 
1.19
“Material Contract” means any contract, agreement, arrangement or instrument,
other than a labor or employment contract or agreement, with a consideration of
Ten Billion (10,000,000,000) Won or more or a contract term of one (1) year or
more and to which the Company is a party.



 
1.20
“Net Purchase Price” means Fourteen Billion, Three Hundred Fifty Million, Eight
Hundred Sixty One Thousand, Seven Hundred Twelve (14,350,861,712) Won.



 
1.21
“Party” and “Parties” have the meanings set forth in the Preamble.



 
1.22
“Purchase Price” has the meaning set forth in Section 3.1.



 
1.23
“Required Government Approvals” means each Government Approval required to be
obtained in connection with the execution, delivery and performance of this
Agreement.



 
1.24
“Tax” or “Taxes” means corporate tax, income tax, value added tax, capital gain
tax, comprehensive land tax, property tax, acquisition tax, registration tax,
license tax, customs, all other taxes, national health insurance, unemployment
insurance, national pension, workers’ compensation insurance, and all other
social security dues, imposed by the Government Authority, including any surtax,
interest, fines, penalties or additions to tax that may become payable in
respect of such taxes.



 
1.25
“Third Party Claim” has the meaning set forth in Section 10.6(a).



 
1.26
“Transaction” has the meaning set forth in Section 2.



 
1.27
“Won” means the Korean won, the lawful currency of Korea.

 
2.
Sale and Purchase of Sale Shares



Subject to the terms and conditions of this Agreement, at the Closing, the
Purchaser shall purchase the Sale Shares from the Seller, and the Seller shall
sell the Sale Shares to the Purchaser (the “Transaction”).
 
3.
Payment of Purchase Price



3.1
Purchase Price. The purchase price for the Sale Shares shall be Fifteen Billion,
Seven Hundred Fifty Million, Eight Hundred Sixty One Thousand, Seven Hundred
Twelve (15,750,861,712) Won, which shall be the sum of the Initial Purchase
Price and the Net Purchase Price (taken together, the “Purchase Price”). The
Purchaser shall pay the Initial Purchase Price to the Seller before the close of
business on the Effective Date, to an account to be designated by the
Seller.  Except pursuant to Section 3.2 hereof, the Purchase Price shall not be
adjusted for any reason.


 
- 3 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




3.2
PP&E and Inventory Adjustment.  Following a mutually agreeable verification
process to be completed by the Purchaser no later than January 15, 2010 solely
for the purpose of confirming that any of the Company’s plant, property,
equipment and inventory assets as listed in the Company’s records as of November
30, 2009 are missing or do not exist, the Purchase Price shall be reduced by an
amount commensurate with the aggregate book value of such missing or
non-existent assets in excess of One Hundred Million (100,000,000) Won. For the
avoidance of doubt, the above adjustment will be triggered only in the event the
aforementioned listed assets are proven by the mutually agreeable process to be
missing or non-existent and Purchaser provides written evidence to that effect
to Seller.  Notwithstanding any provision in this Section, the Purchase Price
shall not be reduced if the aggregate amount of the book value of the missing or
non-existent assets is less than One Hundred Million (100,000,000)
Won.  Further, the maximum amount of reduction in the Purchase Price pursuant to
this Section shall not in any event exceed One Billion (1,000,000,000) Won.



3.3
Forfeiture of Initial Purchase Price.  In the event the Parties fail to close
the Transaction for any reason, other than a reason attributable solely to the
Seller, the Purchaser shall forfeit any rights to the Initial Purchase Price,
which shall remain the property of the Seller.  For the avoidance of doubt, any
matter related to the human resources of the Company shall NOT be deemed a
reason attributable to the Seller.



4.
Closing



4.1
Time and Place.  The purchase and sale of the Sale Shares contemplated by this
Agreement shall be consummated at a closing (the “Closing”) to be held at 10:00
A.M. on December 23, 2009 or such other date and time as mutually agreed between
the Parties (the “Closing Date”).  The Closing shall take place at the offices
of Kim & Chang located at Northgate Building, 66 Juksun-Dong, Chongro-gu, Seoul,
at 10:00 a.m. on the Closing Date.



4.2
Actions at Closing.  At the Closing, the Parties hereto shall perform the
following actions:



 
(a)
The Purchaser shall pay the Net Purchase Price to the Seller without any
withholding, deduction or adjustment of any nature, by means of wire transfer of
immediately available funds in Won into a bank account designated in writing by
the Seller; and



 
(b)
The Seller shall deliver to the Purchaser copies of (i) the unitholders meeting
resolution (or written consent), (ii) the articles of incorporation of the
Company, and (iii) the unitholder registry of the Company, all of which show the
Purchaser as the sole unitholder of the Company holding the Sale Shares; and


 
- 4 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




 
(c)
In the event the entire balance of the Intercompany Loan has not yet been repaid
in full by the Company at or prior to Closing pursuant to Section 7.8, (i) the
Purchaser shall deliver to the Seller the payment guarantee issued by the
Purchaser in a form and substance acceptable to the Seller in its sole
discretion that any then outstanding principal and interest under the
Intercompany Loan shall be paid in full no later than March 31, 2010, and (ii)
the Seller shall deliver to the Purchaser an amendment to the Intercompany Loan
Agreement which shall provide for repayment of the Intercompany Loan in
accordance with the terms and conditions described hereunder.



5.
Representations and Warranties of the Seller



The Seller hereby represents and warrants to the Purchaser, as of the Effective
Date and as of the Closing (unless otherwise specified), as follows:


5.1
Representations and Warranties with Respect to the Seller and the Sale Shares.



 
(a)
Share Ownership. The Seller is the legal and beneficial owner of the Sale
Shares.  Upon consummation of the Closing contemplated herein, the Purchaser
will acquire from the Seller title to the Sale Shares, free and clear of all
Liens.



 
(b)
Authorization of Agreement; Enforceability.



 
(i)
The Seller has all requisite corporate power and authority to execute, deliver
and perform its obligations under this Agreement.  The execution, delivery and
performance of this Agreement has been duly authorized by all necessary
corporate action on the part of the Seller.



 
(ii)
This Agreement has been duly executed and delivered by the Seller and
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws relating to or affecting creditors' rights generally.



 
(c)
Government Approval; No Conflicts with Law, Articles of Incorporation and
Government Approval.



 
(i)
Except for the Required Government Approvals set forth in Schedule 5.1(c), no
Government Approval is required to have been made or obtained by the Seller
under the relevant Law in connection with the execution, delivery and
performance of this Agreement.


 
- 5 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




 
(ii)
The execution, delivery and performance by the Seller of this Agreement will
not: (x) violate any provision of the Seller’s Articles of Incorporation or
other constitutional documents or (y) violate any Law or Government Approval
applicable to the Seller.

 
5.2
Representations and Warranties with Respect to the Company.



 
(a)
Organization of the Company.  The Company is duly organized and validly existing
under the laws of Korea.



 
(b)
Capitalization.  As of the date of this Agreement, each unit of capital
contribution of the Company has a par value of 5,000 Won per unit, and 840,909
units of capital contribution are issued and outstanding.  All of the Sale
Shares have been duly authorized and validly issued and are fully paid and
non-assessable. There are no outstanding options, warrants, subscription rights,
calls or commitments, whether contingent or absolute, of any nature whatsoever
relating to, or securities or rights convertible into, any class of unit of
capital contribution of the Company, or contracts by which the Company is bound
to issue additional units of capital contribution.



 
(c)
Material Contracts.  To the Seller’s Knowledge, as of the date of this
Agreement, each Material Contract is in full force and effect, and there exists
no default or event of default or event, occurrence, condition, or act which,
with the giving of notice, the lapse of time, would become a default or event of
default thereunder.  The Company has not violated any of the terms or conditions
of any Material Contract in any material respect.  There is no Material
Contract: (i) requiring the Company to obtain prior written consent to
consummate the Transaction; or (ii) setting forth that a change of control of
the Company constitutes an event of termination thereof.  The execution,
delivery and performance by Seller of this Agreement and the consummation by
Seller of the Transaction will not constitute (with due notice or lapse of time
or both) a default under any Material Contract to which Seller is a party or by
which Seller is bound.



6.
Representations and Warranties of the Purchaser



The Purchaser represents and warrants to the Seller, as of the Effective Date
and as of the Closing Date, as follows:

 
- 6 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




6.1
Organization of the Purchaser.  The Purchaser is duly organized and validly
existing under the laws of Korea.



6.2
Authorization of Agreement; Enforceability.



 
(a)
The Purchaser has all requisite corporate power and authority necessary to
execute, deliver and perform its obligations under this Agreement.  The
execution, delivery and performance of this Agreement has been duly authorized
by all necessary corporate action on the part of the Purchaser.



 
(b)
This Agreement has been duly executed and delivered by the Purchaser and
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other similar Laws relating to or affecting creditors’ rights generally.



6.3
Government Approval; No Conflicts with Law, Articles of Incorporation and
Government Approval.



 
(a)
Except for the Required Government Approvals with respect to the purchase of the
Sale Shares set forth in Schedule 6.3(a), no Government Approval is required to
have been made or obtained by the Purchaser under the relevant Law in connection
with the execution, delivery and performance of this Agreement.



 
(b)
The execution, delivery and performance of this Agreement by the Purchaser will
not (i) violate any provision of the Purchaser’s articles of incorporation or
other constitutional documents or (ii) violate any Law or Government Approval
applicable to the Purchaser.



6.4
Financial Capacity.   The Purchaser has and will have the financial capacity and
means to pay the Purchase Price and to comply with any other obligations under
this Agreement and will pay the Purchase Price and comply with such obligations
in accordance with this Agreement.

 
7.
Covenants



The Seller and the Purchaser, as applicable, each covenant with the other as
follows:


7.1
Further Assurances.  Upon the terms and subject to the conditions contained
herein, each of the Parties hereto shall in good faith, both before and after
the Closing: (i) use all reasonable efforts to take, or cause to be taken,
diligently all actions and do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective the Transaction, (ii) execute any
documents and instruments which may be reasonably necessary or advisable to
carry out the Transaction, and (iii) cooperate with each other in connection
with the foregoing.  The Seller and the Purchaser shall cooperate with the other
and shall use its best efforts before and after the Closing to (a) obtain the
permits required to be obtained by it under any applicable Law in connection
with the Transaction; (b) effect all necessary recordings, registrations and
filings, including submissions of information requested by any Government
Authority, and (c) fulfill all conditions to this Agreement applicable to such
Party.  The Seller and the Purchaser will provide prompt notification to each
other when any consent or permit contemplated hereunder is obtained and when any
action, filing or notification is taken, made or given, as applicable, in
connection therewith.


 
- 7 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




7.2
Notification of Certain Matters.  Prior to the Closing Date, each Party hereto
shall promptly give notice to the other Party of (a) the occurrence of any event
which occurrence has caused or is reasonably likely to cause, any representation
or warranty of such Party contained in this Agreement to be untrue or
inaccurate, and (b) any failure of such Party to comply with or satisfy any
material covenant, condition or agreement to be complied with or satisfied by it
under this Agreement.



7.3
Conduct of Business.  From the Effective Date until the Closing, the Seller
shall cause the Company:



 
(a)
to conduct its operations according to its ordinary and usual course of business
and consistent with past practice;



 
(b)
not to carry out or effect any capital expenditure in each single case exceeding
an amount of 125,000,000 Won without the prior written consent of the Purchaser;



 
(c)
not to conclude contracts on the sale of or grant of any Lien over any asset
that has a book value exceeding 125,000,000 Won, other than sales or transfers
of inventory or accounts receivable in the ordinary course of business
consistent with past practice, except for the incurrence of such loan(s)
(including provision of collateral therefor) whose proceeds are used by the
Company for the repayment of the Intercompany Loan pursuant to Section 7.8
hereof;



 
(d)
not to issue, sell, grant or otherwise dispose of any units of capital
contribution of the Company, any options related to any units of capital
contribution with respect to the Company or modify or amend any right of any
holder of outstanding units of capital contribution of the Company;



 
(e)
not to assign, transfer or terminate any Material Contracts outside the ordinary
course of business without the prior written consent of the Purchaser;


 
- 8 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




 
(f)
not to conclude any contract which involves an annual expense exceeding an
amount of 125,000,000 Won and which has a remaining term of more than 12 months;



 
(g)
not to conclude any contract which involves an annual expense exceeding an
amount of 125,000,000 Won and which provides for legal consequences in the event
of a change of control;



 
(h)
not to abandon or allow to lapse any patents, trademarks or other Intellectual
Property of the Company;



 
(i)
not to amend its articles of incorporation or take any action with respect to
any such amendment or any recapitalization, reorganization, liquidation or
dissolution of the Company; and



 
(j)
not to declare, set aside, make or pay any dividend or other distribution,
payable in cash or property, with respect to any units of capital contribution
or other ownership interest in the Company.



7.4
Non-Competition.



 
(a)
The Seller covenants and agrees that neither it nor any of its affiliates shall
directly or indirectly:



 
(i)
for a period of one (1) year from the Closing Date, solicit for hire any officer
or employee of the Company, except that this provision shall not apply to the
employees listed in Schedule 7.4 and “solicit for hire” shall not include
referrals made by a placement agency or responses to any advertising appearing
on the Internet or in a newspaper, magazine or trade publication placed in the
ordinary course of business; or



 
(ii)
for a period of four (4) years from the Closing Date, own, manage, engage in or
operate a business that designs, manufactures, markets, packages and distributes
heating and air conditioning products in Korea for buses, trains and military
vehicles and/or located in the passenger compartment of automobiles, trucks and
off-highway vehicles.



 
(b)
The Purchaser covenants and agrees that neither it nor any of its affiliates
(including the Company) shall directly or indirectly:



 
(i)
for a period of one (1) year from the Closing Date, solicit for hire any officer
or employee of the Seller; provided, however, that “solicit for hire” shall not
include referrals made by a placement agency or responses to any advertising
appearing on the Internet or in a newspaper, magazine or trade publication
placed in the ordinary course of business; or


 
- 9 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




 
(ii)
for a period of four (4) years from the Closing Date, except as otherwise agreed
by the Parties, manage, engage in or operate a business that sells GOHAR Type
Products anywhere in the world; or



 
(iii)
for a period of four (4) years from the Closing Date, except as otherwise agreed
by the Parties, manage, engage in or operate a business that sells any EPG
Product(s) anywhere in the world.



7.5
Public Statements.  The Parties hereto will agree upon the timing and content of
any press release to be issued or any public disclosure to be made relating to
the execution, content, and termination of this Agreement, and each Party hereto
shall not issue any press release or make any public disclosure without the
consent of the other Parties; provided that nothing in this Section 7.5 shall
prevent any Party from issuing any press release or making any public disclosure
that is required or advisable under any applicable Law. If either the Seller or
the Purchaser determines that it is required by applicable Law to make any such
disclosure, it shall send notice to such effect, accompanied by the text of the
proposed disclosure, to the other Party as far in advance as practicable, and
shall use good faith efforts to reflect any reasonable comments made by the
other Party relating to the proposed disclosure.



7.6
Confidentiality.



 
(a)
Purchaser acknowledges that it has entered into the Confidentiality Agreement
dated February 12, 2009 (the “Confidentiality Agreement”) and confirms that all
relevant confidential documents and information concerning the Company shall be
subject to the obligations set forth therein prior to Closing.



 
(b)
This section shall not prohibit disclosure or use of any information if and to
the extent:



 
(i)
the disclosure or use is required by applicable Law, any regulatory body or any
recognized stock exchange or may be advisable thereunder, provided that such
disclosure or use is subject to Section 7.6;



 
(ii)
the disclosure is made to a Governmental Authority in connection with the Tax
affairs of the disclosing party;



 
(iii)
the information is or becomes publicly available (other than by breach of the
Confidentiality Agreement or of this Agreement); provided, however, that prior
to disclosure or use of any information pursuant to (i) or (ii), the Party
concerned shall promptly notify and consult with the other Party of such
requirement with a view to providing such other Party with the opportunity to
(x) contest such disclosure or use or (y) otherwise to consult and agree on the
timing and content of such disclosure or use.


 
- 10 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




7.7
Corporate Name.    The Purchaser shall cause the Company to (a) immediately
register a new corporate name and discontinue use of the name “Modine” in any
external correspondence (including letters, emails, etc.), (b) within fifteen
Business Days of the Closing, (i) remove the name “Modine” from all other
business documents, (ii) remove all decals and logos containing the name
“Modine” from all Company owned or leased vehicles and entry ways, (iii) provide
suppliers of product packaging materials with the new company name to be used on
all subsequently ordered packaging materials, (iv) remove the name “Modine” from
all racks used for shipping products, (v) discontinue use of all decals and
logos containing the name “Modine” on bus air conditioning units, and (vi)
remove any logos containing the name “Modine” from all embossings on plastic or
metal product components, and (c) no later than January 31, 2010, remove the
name “Modine” and all logos containing the name “Modine” from all buildings
leased or owned by the Company, including the plant, warehouse, guard house,
apartments and dormitories.



7.8
Intercompany Loan Repayment. Prior to the Closing Date, the Seller shall exert
its commercially reasonable efforts to cause the Company to repay the balance of
the Intercompany Loan and all accrued interest in full, notwithstanding Section
7.3 hereof.  However, in the event the entire balance of the Intercompany Loan
has not yet been repaid in full by the Company at or prior to Closing for any
reason,  the Purchaser shall ensure that the Company pays any remaining balance
of the Intercompany Loan no later than March 31, 2010.

 
8.
Conditions Precedent to the Closing



8.1
Conditions to the Purchaser’s Obligations. The Purchaser will have no obligation
to consummate the Transaction at the Closing unless each of the following
conditions precedent is satisfied or waived in writing by the Purchaser:



 
(a)
Representations and Warranties; Covenants.  The representations and warranties
set forth in Sections 5.1 and 5.2 hereof shall be true and correct in all
material respects.  The Seller shall have performed in all material respects all
obligations required under this Agreement to be performed by it prior to the
Closing.



 
(b)
Compliance with Laws; No Adverse Action or Decision.  Since the Effective Date,
(i) no Law shall have been promulgated or enacted that materially delays or
makes illegal the performance of this Agreement; (ii) no order by any Government
Authority that materially delays or makes illegal the performance of this
Agreement shall be effective; and (iii) no Government Authority shall have
instituted any Proceeding that seeks to materially delay or make illegal the
performance of this Agreement.


 
- 11 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




 
(c)
Consents.  All Required Government Approvals required to be obtained by the
Seller prior to the Closing shall have been obtained and shall not be subject to
any material conditions.



(d)
Resignation of Directors. All members of the Board of Directors of the Company
have provided a letter of resignation as director effective upon the Closing.



8.2
Conditions to the Seller’s Obligations.  The Seller will not have any obligation
to consummate the Transaction at the Closing unless each of the following
conditions precedent is satisfied or waived in writing by the Seller:



 
(a)
Representations and Warranties; Covenants.  The representations and warranties
of the Purchaser set forth in Section 6 hereof shall be true and correct in all
material respects.  The Purchaser shall have performed in all material respects
all obligations required under this Agreement to be performed by it prior to the
Closing.



 
(b)
Compliance with Laws; No Adverse Action or Decision.  Since the Effective Date,
(i) no Law shall have been promulgated or enacted that materially delays or
makes illegal the performance of this Agreement; (ii) no order by any Government
Authority that materially delays or makes illegal the performance of this
Agreement shall be effective; and (iii) no Government Authority shall have
instituted any Proceeding that seeks to materially delay or make illegal the
performance of this Agreement.



 
(c)
Consents.  All Required Government Approvals required to be obtained by the
Purchaser prior to the Closing shall have been obtained and shall not be subject
to any conditions that would have a Material Adverse Effect.



9.
Termination



9.1
Termination of Agreement.  Subject to Section 9.2, this Agreement may be
terminated by notice to the other Party in writing prior to the Closing by the
Purchaser or the Seller for each of the following cases; provided, however, that
the right to terminate this Agreement shall not be available to any Party who is
responsible for any of the following cases, and this Agreement shall not be
terminated for any reason after the Closing:


 
- 12 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




 
(a)
the Closing has not occurred by January 15, 2010;



 
(b)
the other Party is in material breach of any representation, warranty, covenant
or agreement contained in this Agreement and such breach is (i) of such a
serious nature that, if not remedied, would have a severe financial impact on
the other Party upon Closing and (ii) has not been cured within fifteen (15)
days following receipt of notice of such breach from the other Party; or



 
(c)
there is a mutual agreement of the Parties.



9.2
Effect of Termination.  If this Agreement is terminated in accordance with
Section 9.1, this Agreement shall become null and void and of no further force
and effect, except that the terms and provisions of Sections 3.3, 7.6, 9.2, 9.3,
10, and 11 shall remain in full force and effect.



9.3
Remedies.  All rights and remedies existing under this Agreement are exclusive
of any rights or remedies otherwise available under any applicable Law.

 
10.
Indemnification and Survival Period



10.1
Indemnification.  Each Party hereto (the “Indemnifying Party”) shall indemnify
the other Party (the “Indemnified Party”) against, and hold the other Party, its
successors and assigns harmless from, any and all damages, taxes, claims,
losses, payments, charges, judgments, amounts paid in settlement, liabilities or
expenses, including without limitation, interest, fines, penalties and
reasonable attorneys’ fees, expenses and disbursements (collectively,
“Damages”), arising out of the breach of any warranty or representation of the
Indemnifying Party contained in this Agreement.  For the purpose of this Section
10.1, a termination of this Agreement pursuant to Section 9.1(a) shall not
constitute a breach of any warranty or representation by any Party hereto under
this Agreement and the Transaction, and no Party hereto shall be responsible for
such termination.



10.2
Damage Threshold.  Neither the Seller nor the Purchaser, in its capacity as an
Indemnifying Party, shall have any obligation to indemnify the other Party from
and against any Damages pursuant to Section 10.1 above until the other Party has
suffered Damages in excess of an aggregate threshold of three percent (3%) of
the total Purchase Price (with individual claims less than One Hundred Million
(100,000,000) Won not to be included in the preceding aggregate threshold), at
which point the Indemnifying Party will be obligated to indemnify the other
Party from and against all such Damages in excess of such threshold amount.  The
Parties hereto also agree that the maximum aggregate amount, which the Purchaser
may recover from the Seller in respect of all claims, is ten percent (10%) of
the total Purchase Price.


 
- 13 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




10.3
Survival of the Representations and Warranties.  The representations and
warranties of the Parties hereto shall survive for a period of eighteen (18)
months after the Closing Date, except that the representation and warranty under
Section 5.1(a) shall survive indefinitely.



10.4
Notice; Claim Period. Any Indemnified Party making a claim for indemnification
hereunder shall notify the Indemnifying Party or Parties of the claim in
writing.  To the extent possible, the notice shall specify and describe in
detail the legal and factual basis of the claim, identify the supporting
evidence, and contain an estimate of the Damages.  If a Party fails to deliver
such notice within eighteen (18) months from the Closing Date, the Party shall
not be entitled to make the relevant claim under this Agreement, provided that
such limit shall not apply to the breach of the representation and warranty
under Section 5.1(a).



10.5
Exceptions; No Duplication; Sole Remedy.



 
(a)
The Indemnified Party shall take all reasonable steps to mitigate losses upon
and after becoming aware of an event which, in the Indemnified Party’s good
faith judgment, is reasonably likely to give rise to such Damages.



 
(b)
Any liability for indemnification hereunder shall be determined without
duplication of recovery by reason of the state of facts giving rise to such
liability constituting a breach of more than one representation, warranty,
covenant or agreement.



 
(c)
The Indemnified Party’s rights to indemnification as provided for in Section
10.1 shall constitute the Indemnified Party’s sole and exclusive remedy with
respect to the breach of any warranty or representation of the Indemnifying
Party contained in this Agreement.



 
(d)
To the extent any Indemnified Party receives any insurance proceeds with respect
to any Damages to be indemnified under this Agreement, such insurance proceeds
shall be deducted from the relevant Damage amount payable.



 
(e)
In no event shall either Party be liable to the other Party hereunder for any
consequential, incidental or special damages, absent intentional misconduct by
the Indemnifying Party.



10.6
Matters Involving Third Parties.

 
 
(a)
If any third party shall notify the Indemnified Party in writing with respect to
any matter (a “Third Party Claim”), which may give rise to a claim for
indemnification against the Indemnifying Party under this Agreement, then the
Indemnified Party shall notify the Indemnifying Party thereof in writing within
thirty (30) Business Days of receipt of notice of such claim.


 
- 14 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




 
(b)
The Indemnifying Party shall have the right to defend the Indemnified Party
against the Third Party Claim with counsel of the Indemnifying Party’s choice,
at the Indemnifying Party’s sole expense. The Indemnifying Party may at its
discretion consent to the entry of any judgment or enter into any settlement
with respect to any Third Party Claim, provided that in the case of any
settlement that provides for any relief other than the payment of monetary
damages, such consent or settlement will be subject to the consent of the
Indemnified Party, which consent will not be unreasonably withheld or
delayed.  The Indemnifying Party will have full control of such defense and
proceedings.



 
(c)
Whether or not the Indemnifying Party elects to defend any Third Party Claim,
the parties shall cooperate and exercise all reasonable efforts in the defense
or prosecution of any such claim and shall furnish one another with such
records, information and testimony, and attend such conferences, proceedings,
hearings, trials and appeals as may be reasonably by the other in connection
therewith.

 
11.
Miscellaneous



11.1
Fees and Expenses.  Except as otherwise expressly provided in this Agreement,
each Party hereto shall pay all costs and expenses including, but not limited
to, attorneys, accountants, consultants, agents and brokers’ fees, incurred or
to be incurred by it in connection with this Agreement and the Transaction,
regardless of whether the Closing has occurred.  However, to the extent the
Company has accrued for the payment of any such expenses incurred prior to
October 31, 2009, those expenses shall remain the obligation of the
Company.  For the avoidance of any doubt, any success fee payable to the
advisors of the Seller and related to the consummation of the Transaction shall
remain the sole responsibility of the Seller.



11.2
Notices.  All notices, demands, requests, consents or other communi­cations
hereunder shall be in writing and shall be given by personal delivery, by
express courier, by registered or certified mail with return receipt requested,
or by facsimile, to the Parties at the addresses shown below, or to such other
address as may be designated by written notice given by either Party to the
other Party.  Unless conclusively proven otherwise, all notices, demands,
requests, consents or other communications hereunder shall be deemed effective
upon delivery if personally delivered five (5) days after dispatch if sent by
express courier, fourteen (14) days after dispatch if sent by registered or
certified mail with return receipt requested, or confirmation of the receipt of
the facsimile by the recipient if sent by facsimile.


 
- 15 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




To Purchaser:


KB Synthetics Co., Ltd.
Kabul Building, 2-5, Galwol-dong
Yongsan-gu, Seoul, Korea
Attention: H. S. Park
Facsimile: 822-775-1489


To Seller:


Modine Manufacturing Company
1500 DeKoven Avenue
Racine, Wisconsin, USA 53403
Attention: Margaret C. Kelsey, Esq.
Facsimile: 262-631-7720


11.3
Governing Law.  This Agreement and all disputes arising out of or in connection
with this Agreement shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of Korea.



11.4
Arbitration.   Any dispute arising from the performance or interpretation of
this Agreement shall finally be settled in accordance with the Rules of
Arbitration of the International Chamber of Commerce by three (3) arbitrators
appointed in accordance with such rules. The place of arbitration shall be
Singapore and the language of arbitration shall be English.



11.5
Entire Agreement.  This Agreement (including, Exhibits, Annexes, and Schedules
hereto) and the agreements, documents and instruments to be executed and
delivered pursuant hereto or thereto or referred to herein are intended to
embody the final, complete and exclusive agreement among the Parties hereto with
respect to the purchase of the Sale Shares and related transactions and
supersede all prior agreements, understandings and representations written or
oral, with respect thereto.



11.6
Severability.  If any provision hereof is found invalid, illegal or
unenforce­able pursuant to any executive, legis­lative, judicial or other decree
or decision, the remainder of this Agreement shall remain valid, legal and
enforceable according to its terms, and such invalid, illegal or unenforceable
provision shall be replaced with a provision that approximates the substance and
spirit of the invalid, illegal or unenforce­able provision as closely as
possible without being invalid, illegal or unenforceable.



11.7
Amendment.   This Agreement shall not be modified, amended, canceled or altered
in any way, and may not be modified by custom, usage of trade or course of
dealing, except by an instru­ment in writing signed by all Parties hereto.  All
amendments or modifications of this Agreement shall be binding upon the Parties
despite any lack of consideration so long as the same shall be in writing and
executed by the Parties.


 
- 16 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement




11.8
Waiver.  The performance of any obligation required of a Party hereunder may be
waived only by a written waiver signed by the other Party, and such waiver shall
be effective only with respect to the specific obligation described.  The waiver
by either Party of a breach of any provision of this Agreement by the other
Party shall not operate or be construed as a waiver of any subsequent breach of
the same provision or another provision of this Agree­ment.



11.9
Assignment.  Neither this Agreement nor any rights or obligations hereunder
shall be assignable or transferable by any Party to this Agreement without the
prior written consent of the other Parties to this Agreement.



11.10
Third Party Benefits.  This Agreement shall be binding upon, and inure to the
benefit of, each of the Parties hereunder and their respective
successors.  Nothing contained in this Agreement, express or implied, shall be
deemed to confer any right or remedy upon, or obligate any Party to, any person
or entity other than the Parties and their respective successors and permitted
assigns.



11.11
Counterparts.  This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed and original but all of which
together shall constitute one and the same instrument.



11.12
Captions.  The section headings and captions con­tained herein are for purposes
of reference and convenience only and shall not in any way affect the meaning or
interpreta­tion of this Agreement.



11.13
Language. This Agreement shall be executed in English.  If there is any
discrepancy in the content or interpretation of any translation of this
Agreement in any language other than the English language, the English version
shall prevail.



[signature page to follow]

 
- 17 -

--------------------------------------------------------------------------------

 

Execution Version – Share Purchase Agreement

 
IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first above written.
 
Modine Manufacturing Company
 
KB Synthetics Company Limited
                             
By:
/s/ Thomas F. Marry
 
By:
/s/ (Scott) Hyo Sang Park
         
Name:
Thomas F. Marry
 
Name:
Park, Hyo Sang
         
Title:
Regional VP – Asia and CPG
 
Title:
President
                   
By:
/s/ Randall T. Davidson
               
Name:
Randall T. Davidson
               
Title:
Director – Modine Korea Transition
     

 
 

--------------------------------------------------------------------------------